Citation Nr: 0432015	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  95-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from March 1971 to April 1972.

This appeal arises from the February 1994 rating decision 
from the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania, Regional Office (RO).  The Board denied the 
claim in April 2000.  In March 2001, United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the case for further development.  In 
September 2001, the Board remanded the case to the RO.  

On appeal the veteran has raised the issues of entitlement to 
an increased rating for bilateral defective hearing, and 
entitlement to service connection for disorder manifested by 
disequilibrium.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran engaged in combat with the enemy during military 
service.

2.  The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3.  The veteran does not have PTSD as a result of verified 
in-service stressor.


CONCLUSIONS OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served in Vietnam from August 1971 to April 1972.  
His military occupational specialty was military police.  
While in Vietnam he served with the 101st Military Police 
Company, 101st Airborne Division (Airmobile), from September 
1971 to early February 1972, and with Company B, 716th 
Military Police Battalion during the remainder of his tour.  
He was not awarded a Purple Heart, or any award for service 
in combat against the enemy.

The service medical records are devoid of any complaint or 
finding related to PTSD.  At an April 1972 separation 
examination the appellant was clinically evaluated as 
psychiatrically normal.

At a June 1972 VA examination the veteran was again evaluated 
and found to be psychiatrically normal 

In June 1993, the veteran filed a claim for service 
connection for PTSD.

In June 1976, the veteran was seen at the Westmoreland Mental 
Health Clinic.  He complained of being agitated, 
apprehensive, hyperventilating, and experiencing a sensation 
of upper torso numbness during the prior weekend.  
Historically, the appellant noted that he had felt 
overwhelmed "in combat" while in Vietnam in 1972.  No 
specifics regarding the nature of any "combat service" in 
Vietnam were provided.  His then current symptoms began after 
he was on a camping trip with his father, and after he 
experienced guilt concerns regarding an opportunity to see a 
woman.  Diagnostically, the veteran was classified as showing 
an anxiety neurosis that was related to separation problems 
with his father.  

A June 1980 record from Westmoreland Mental Health Clinic 
indicates that the veteran was initially referred after 
reporting symptoms of agitation, apprehension, 
hyperventilation, and difficulty establishing satisfactory 
heterosexual relationships.  He had been seen in individual 
therapy until approximately February 1977 when he was 
referred for group treatment.  He then failed to appear at 
the clinic for any further scheduled appointments.  The 
diagnoses included anxiety neurosis.  

At an August 1993 VA examination the veteran reported serving 
in Vietnam between March 1971 and April 1972.  He also 
claimed to have served in combat on two occasions.  On the 
first occasion, engineers from the "326th " were involved in 
a firefight against the enemy across a river.  The second 
occasion involved a reported ambush on Route 1 to the Hai Van 
area just north of Da Nang in December 1971.  The veteran 
denied being physically injured save for a hearing loss.  He 
did say that a sergeant was severely wounded when the 
sergeant's own men "fragged" this non-commissioned officer.  
Following a mental status examination the appellant was 
diagnosed with severe PTSD; panic disorder with agoraphobia; 
alcohol abuse; and cannabis abuse in remission.  The examiner 
related PTSD to particularly terrifying episodes in Vietnam.  

In August 1993, the veteran related that his stressors 
included the following:  

1.  Service with 4th Platoon, 101st 
Military Police Company, 101st Airborne 
Division, at Camp Eagle, in the I Corps 
area.  He reported engaging in base 
patrol, bunker duty, and convoy escort.  

2.  In September or October 1971, he saw 
an enemy soldier killed in the wire.  

3.  Between September and October 1971, 
he reportedly saw a PFC Braggins fire a 
M-79, but the round came back into the 
bunker.  

4.  In October 1971, he reported being 
was fired on by U.S. troops at night 
while on a trip from Phu Bai to Camp 
Eagle.  A jeep was hit.  

5.  In October or November 1971, while on 
duty west of rear gate of Camp Eagle, by 
the Perfume River, he engaged in a 
firefight with enemy on the other side of 
the river.  He saw numerous casualties; 
the soldiers were from the 326th 
Engineers or 501st or 502nd infantry 
battalion.  

6.  In October or November 1971, he was 
in the impact area of a rocket attack 
while on night base patrol in the area of 
217 Calvary.  He assisted minor 
casualties.  

7.  In November or December 1971, he was 
on convoy escort moving equipment from 
Camp Eagle to Da Nang and was involved in 
an ambush on Route 1, in the Hai Van pass 
area and helped with casualties.  

8.  In December 1971, he accidentally 
dropped a pistol which discharged and 
grazed his helmet.  

9.  In December 1971 or January 1972, he 
helped to apprehend an individual who had 
wounded two men in the company area.  He 
felt he used excessive force to do this 
and was interviewed regarding this the 
next day, but the matter was dropped.  

10.  In January 1972, he was called to an 
incident in which two hand grenades were 
thrown under a sergeant's hooch and the 
sergeant's legs were wounded.  

11.  In January 1972 he was called to a 
very bad racial incident involving clubs, 
fists and knives.  

12.  From January 1972 to April 1972, the 
veteran served with 716th  MP Battalion 
in Saigon where he witnessed racial 
incidents, beatings, drugs, robberies, 
and soldiers who were absent without 
leave.  Additionally, he worked traffic 
control at an accident where 27 South 
Vietnamese men, women, and children were 
killed or maimed by an Army vehicle that 
did not stop for a red light.  

In an August 1993 report, Duncan B. Clark, Ph.D., M.D., 
indicated that he had been treating the veteran for 
psychiatric symptoms since February 1993.  The appellant 
reported the onset of panic attacks and other anxiety 
symptoms in "1975," when he was in the military.  He 
reported symptoms consistent with psychiatric diagnoses of 
PTSD and panic disorder.  While PTSD symptoms reportedly had 
diminished, the appellant stated that he occasionally had 
flashbacks and nightmares.  

With his August 1993 statement Dr. Clark attached a copy of 
his initial February 1993 treatment session with the veteran.  
The veteran was noted to be responding to a "panic 
advertisement" in the newspaper.  He reported having anxiety 
since 1975, with about 15 spontaneous panic attacks per 
month.  Dr. Clark noted a history of the veteran serving in 
Vietnam as a military policeman.  Following a mental status 
examination the appellant was diagnosed, inter alia, with 
PTSD.

In an August 1993 report, Eugene W. Herron, M.D., indicated 
that the veteran began having problems with panic and anxiety 
in 1975 and was treated at the Westmoreland Mental Health 
Clinic.  He had physical disabilities that forced him to 
leave his employment, and that he had nightmares and 
anxieties, especially in the morning.  These symptoms 
appeared to the result of an anxiety problem.  

By rating action of February 1994, service connection for 
PTSD was denied.  The current appeal to the Board arises from 
this action.

At a March 1995 RO hearing, the veteran reported that one of 
his stressors involved being in a vehicle that was hit by a 
rocket round which then exploded.  This explosion in turn 
caused ear damage, which is service connected.  Additionally, 
his ears were damaged when a driver shot his pistol at the 
source of the rocket.  The incident occurred in approximately 
November or December 1971 during a convoy on Highway 1 from 
Camp Eagle to Da Nang to remove equipment.  The convoy came 
under fire by machine guns and rocket propelled weapons which 
resulted in casualties among the 504th and 509th military 
police.  

VA treatment records from January 1995 to August 1995 show 
that the veteran was seen in therapy with his girlfriend 
regarding relationship issues.  The diagnostic impressions 
included treatment for PTSD; panic disorder with agoraphobia; 
dysthymic disorder, late onset; and history of alcohol abuse.  

In a January 1995 record, the veteran reported insomnia since 
the early 1970s, when he also had the onset of depression, 
panic attacks, and panic disorder.  The onset of depression 
was in 1974 to 1975 and lasted for six months.  Subsequently, 
he had a panic attack.  He had not had any significant 
medical relief from his panic disorder up until the past few 
years when he sought treatment for panic disorder.  

In March 1996, the U.S. Army and Joint Services Environmental 
Support Group (ESG) verified that the veteran was assigned to 
the 101st Military Police Company in 1971.  The ESG noted, 
however, that attacks at Camp Eagle in 1971 or 1972 could not 
be documented.  A report of combat activities did not list 
any specific mention of the 101st Military Police Company, 
and the convoy incident referred to by the veteran could not 
be documented.  A form was additionally noted that indicated 
that escort duty was a task performed by military police 
personnel.

In February 1997, the veteran testified that he experienced a 
stressor when he was involved in an ambush on Highway 1 in 
Vietnam in about November 1971.  Another unit that was 
involved was the 504th  Military Police Battalion.  People 
and vehicles were reportedly hit.  The veteran indicated that 
he was attached to the 504th  Military Police Battalion, and 
he suggested that perhaps records of all the units involved 
were not kept.  His duties at Camp Eagle in Vietnam, where he 
was stationed in November 1971, included bunker guard duty at 
night and convoy escort during the day.  He reported that he 
carried a weapon and fired at hostile enemy.  

VA treatment records from February 1997 and January 1998 show 
that the veteran was seen for treatment for trouble with 
relationships.  It was noted that the veteran, who served in 
the Army from 1971 to 1972, was injured in an ambush and had 
suffered from tinnitus since that time.  The appellant 
indicated that he saw combat in Vietnam.  The diagnoses 
included PTSD.  

In a May 1998, a VA social worker reported that the veteran 
had been seen for individual, group, and medication therapies 
since July 1993.  It was the provider's impression that the 
veteran suffered from chronic, severe PTSD.  The appellant 
reportedly had daily intrusive thoughts of Vietnam, he could 
not maintain a relationship, and he had difficulty 
associating with other Vietnam veterans.

In June 1998, the veteran reported that as to an ambush on a 
convoy that happened to him while he was in Vietnam, it took 
place November 18, 1971 on Highway 1, in the Hai Van Pass.  
Numerous vehicles were hit and there were U.S. casualties.  
He did not know whether these men died of wounds at a later 
date.  In his vehicle were Sergeant [redacted], vehicle 
commander and PFC [redacted], , a driver.  He served as the rear 
gunner.  Additionally present was Sergeant [redacted],  the 
commander of the 504th Military Police Battalion, who was 
wounded.  This was just one of the incidents that was 
troublesome to the veteran.  

An undated report from the National Archives addressed to the 
veteran's former representative indicated that a review was 
attempted of the records of the 504th Military Police 
Battalion, the 101st Division's Military Police Platoon, the 
18th Military Police Brigade, the Military Assistance Command 
Vietnam daily press summaries, XXIV Corps situational reports 
and journals, the 101st Division's G-3 Daily Journals, and 
Combat After Action Reports.  Virtually all of the above 
listed were missing for November.  The press summaries and 
after action reports both covered the month in question in 
detail but neither mentioned any significant convoy ambushes.  
The 18th Brigade records were reportedly too voluminous to 
review without the veteran providing more information. 

In June 1999, the U. S. Armed Services Center for the 
Research of Unit Records (USASCRUR), indicated that available 
U.S. Army records listed several 1971 attacks at Camp Eagle; 
however, the data did not list any 1971 attacks at the Hai 
Van Pass.  As well, morning reports submitted in 1971 by the 
101st Military Police Company did not list any individuals 
with the last name of [redacted], ".  
Morning reports did list a Sergeant [redacted], and 
Specialist [redacted], .  Notably, a November 18, 1971, 
morning report was missing.  Notably, casualty data did not 
list either Sergeant [redacted], as injured in 
1971.  The casualty data did list several individuals with 
the last name of [redacted], k as injured in 1971; however, none was 
listed for November 1971.  In the end, USASCRUR could only 
verify that the veteran was assigned to the 101st Military 
Police Company and Company B, 716th Military Police Battalion 
during his Vietnam tour.  

VA outpatient clinic records from September 2001 to the 
present continue to show periodic treatment for psychiatric 
complaints that are diagnosed as PTSD.

In November 2001, [redacted], wrote that he was 
stationed at Camp Eagle, and on a pontoon ferry with the 
veteran, and that they received hostile fire at both 
locations.

In June 2002, the NPRC wrote to the veteran and reported that 
records from the 101st Military Police Company, 101st Airborne 
Division end on December 31, 1970.  The NPRC also provided 
the appellant with a copy of a semi-annual Operational 
Report-Lessons Learned document for the period from November 
1, 1971 to April 30, 1972.  Finally, while NPRC reported that 
they had the Saigon Provost Marshall's Office Desk Blotters, 
and Military Assistance Command Vietnam Special Troops 
Provost Marshall Desk Blotters these documents ran 
approximately 1,000 pages and NPRC needed explicit dates to 
locate information on particular incidents.  Moreover, these 
records fell under restrictions imposed by the Privacy Act of 
1974.  Thus, researchers could not review those records until 
certain declassification actions were taken.  If the veteran 
was able to provide exact dates, declassification action 
could be accomplished swiftly.

In December 2002, the National Personnel Records Center 
(NPRC) informed the veteran that they were unable to provide 
the extensive search of morning reports that he requested.  
The veteran was informed that if a search of morning reports 
was requested he needed to provide a three month period to be 
searched.  He further needed to provide the specific 
information that needed to be verified.  The NPRC wrote that 
other types of unit records may be of help to him, however, 
he needed to contact the NPRC office in College Park, 
Maryland.  The NPRC wrote that they had made every effort to 
assist him within the constraints of their resources.

The appellant provided another stressor statement in December 
2003.  The RO in turn forwarded this document to the 
USASCRUR.  

In January 2004, USASCRUR reported that an Operational Report 
Lessons Learned submitted by the 101st Airborne Division, the 
higher headquarters for the 101st Military Police Company did 
not verify the claim that the appellant's convoy was fired 
upon.  The USASCRUR was further unable to verify the claimed 
race riot reported by the appellant.  Like the report issued 
by the NPRC, the USASCRUR noted that the veteran needed to 
provide more specific information. 

II.  Analysis

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Beginning with a July 1993 letter, VA notified the claimant 
that he needed to provide specific information concerning 
those events which he believed were responsible for PTSD due 
to his military service.  He was notified that if the 
incident involved the death or injury of another soldier he 
needed to provide the name of the person involved, his unit, 
and the date, within seven days, of when the incident 
occurred.  The veteran was notified that this information was 
of vital importance.  

Subsequently, in a November 1994 statement of the case the 
appellant was notified that the information he had provided 
was not verifiable and hence, it could not be used to support 
a diagnosis of PTSD.  In July 1996, the veteran was again 
notified that all attempts to secure verification of his 
claimed stressors had been unsuccessful, and there was no 
credible evidence that the claimed stressors actually 
occurred.  A similar notice was again issued in December 1999 
and March 2004 supplemental statements of the case.

In October 2001, the veteran was specifically informed of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  He was told what records VA would 
attempt to secure as well as the records which he was 
responsible for securing.  He was notified that VA would 
obtain all relevant evidence in the custody of any VA or 
private facility he identified.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physicians regarding treatment for his 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The appellant was 
again notified that he needed to provide specific information 
detailing his stressful experiences, and that before service 
connection for PTSD could be granted those stressful 
experiences required independent verification.  

At various times the appellant was informed of the actions 
that VA undertook to verify his claimed stressors.  He was 
invited to submit any additional evidence which he believed 
might assist VA in verifying his claimed stressors.

In light of all of the foregoing the Board finds that the 
appellant was provided adequate notice of the evidence 
necessary to substantiate his claim, and notice of who was 
responsible for securing the evidence in question.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's was asked by VA 
on numerous occasions if there were any information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  If the evidence was held 
by a private physician, the veteran was to provide a written 
authorization so that the RO could obtain that evidence.  The 
veteran has not identified the names of any health care 
provider who may have evidence that has not already been 
secured.  Further, VA has conducted exhaustive efforts in 
order to try and verify his claimed stressors.  
Significantly, however, various government offices and 
agencies have informed VA that no further research may be 
accomplished without the veteran providing greater 
specificity in detailing the who, what, when and how of each 
claimed in-service stressor.  Accordingly, the Board finds 
that all available and identified medical and service records 
have been obtained and there is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled.

The Board finds no evidence of harm to the veteran because VA 
failed to provide VCAA notice until after the June 1993 
rating decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, the veteran was given numerous 
opportunities to submit evidence after the RO notified him of 
what evidence was necessary to substantiate his claim and the 
record shows that additional evidence was thereafter secured.  
Hence, the appellant was not prejudiced by VA's failure to 
issue a VCAA notice letter until after the June 1993 rating 
decision.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, including because the 
VCAA notice was not provided in the chronological order 
required by 38 U.S.C.A. § 5103(a) because the appeal was 
pending for years prior to the enactment of the VCAA, the 
Board finds that any such error to be harmless.  Of course, 
an error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  In this case, however, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  While perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  Additionally, VA regulations 
require three elements to establish service connection for 
PTSD:  medical evidence establishing a diagnosis of the 
condition; credible evidence that an in-service stressor 
occurred; and a link, established by medical evidence, 
between the current symptoms and the in-service stressor.  If 
a claimed in-service stressor is related to combat, service 
records showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f).

An August 1993 VA examination diagnosed PTSD based on the 
veteran's self report of his Vietnam experiences, to include 
an ambush in the Hai Van area.  Additionally, VA records show 
treatment for PTSD based on a report of combat service in 
Vietnam.  Therefore, the Board finds that the veteran has a 
medical diagnosis of PTSD disability, and health care 
professionals have linked the diagnosis to the appellant's 
self reported stressors.  

Notably, however, to support a claim of entitlement to 
service connection for PTSD evidence independently verifying 
a claimed in-service stressor must be submitted.  As noted 
above, the evidentiary record includes several diagnosis of 
PTSD.  An opinion by a mental health professional based on a 
post-service examination of the veteran cannot, however, be 
used to establish the occurrence of the stressor.  Moreover, 
the veteran's lay testimony regarding stressors is 
insufficient, standing alone, to establish service-
connection.  Moreau v. Brown, 9 Vet. App. 389 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1995).

An attempt was made by the RO to obtain independent 
verification of the veteran's stressor incidents from the 
ESG, NPRC, the National Archives and the USASCRUR.  However, 
they were unable to confirm the veteran's claimed stressors.  
The major precipitating event the veteran claims to have 
caused his PTSD involved an ambush that took place in 
November 1971 on Highway 1, in the Hai Van Pass, between Camp 
Eagle and Da Nang.  The report from USASCRUR indicates that 
this event could not be verified.  Additionally, a report 
from the National Archives indicates that this incident could 
not be verified.  

Further, while the appellant at an August 1993 VA examination 
and at an RO hearing in March 1995, reported incurring a 
hearing loss and ear damage during his reported ambush, the 
veteran reported in June 1972 that noise exposure from loud 
noises at firing ranges caused his hearing loss, and in July 
1982, he reported that his hearing loss was caused by a 
pistol which was accidentally fired very close to his ear.  
Therefore, as reports closer to the date of the incident do 
not support the veteran's current reports, the appellant's 
credibility regarding combat exposure is highly suspect.

It is noted that where a claim for service connection is 
brought by a veteran who engaged in combat, the Board must 
apply 38 U.S.C.A. § 1154, which provides that satisfactory 
lay or other evidence that a disease or an injury was 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154.  Section 1154(b) does not 
require VA's acceptance of a veteran's assertion that he was 
engaged in combat with the enemy.  Irby v. Brown, 6 Vet. App. 
132, 136 (1994) (section 1154(b) cannot be applied to 
appellant's PTSD claim until BVA first finds that appellant 
has engaged in combat).  The determination of combat status 
is a question to be decided on the basis of the evidence of 
record in each case.  West (Carleton) v. Brown, 7 Vet. App. 
70, 76 (1994) (whether veteran was engaged in combat with 
enemy is determined through receipt of certain recognized 
military citations or other supportive evidence).  

As noted above, the veteran was not awarded any medals for 
valor or any citations indicating that he was exposed to 
situations involving combat with the enemy.  In addition, 
there is no other evidence, other than the veteran's 
testimony, that he served in combat; therefore, the 
provisions of 38 U.S.C.A. § 1154 do not apply. 

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  Service administrative, personnel and medical 
records do not verify the alleged stressors.  ESG, NPRC, 
USASCRUR and National Archives reports do not support the 
veteran's proffered allegations.  Accordingly, inasmuch as 
there is no credible supporting evidence to corroborate the 
occurrence of the alleged stressors, the claim must be 
denied.

In reaching this decision the Board carefully considered the 
lay statements submitted on the veteran's behalf.  In 
combination these statements provide that the appellant was 
exposed to enemy fire, and that he witnessed the death of a 
Vietnamese national.  These statements, however, are not 
corroborated by the official record.  As such, the Board 
finds that the official record is entitled to greater 
probative weight in determining whether the appellant served 
in combat.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals


